09/23/2022
                    IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                 Assigned on Briefs August 1, 2022

        JABARI ISSA MANDELA A/K/A JOHN WOODEN v. TENNESSEE
                    DEPARTMENT OF CORRECTION

                         Appeal from the Circuit Court for Lake County
                          No. 18-CV-613      R. Lee Moore, Jr., Judge
                           ___________________________________

                                 No. W2021-01219-COA-R3-CV
                             ___________________________________


Appellant appeals the assessment of costs against him following the dismissal of his
petition for a writ of certiorari. Discerning no reversible error, we affirm.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and THOMAS R. FRIERSON, II, J., joined.

John Wooden, Wartburg, Tennessee, Pro se.

Herbert H. Slatery, III, Attorney General and Reporter; Andrée Sophia Blumstein, Solicitor
General; Andrew M. Mize, Assistant Attorney General, for the appellee, State of
Tennessee, Department of Children’s Services.

                                   MEMORANDUM OPINION1

                              I. FACTUAL AND PROCEDURAL HISTORY



1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may affirm, reverse
          or modify the actions of the trial court by memorandum opinion when a formal opinion
          would have no precedential value. When a case is decided by memorandum opinion it
          shall be designated “MEMORANDUM OPINION,” shall not be published, and shall not
          be cited or relied on for any reason in any unrelated case.
        This is the second appeal in this case. In the first appeal, this Court affirmed the
dismissal of a petition for a writ of certiorari filed by Petitioner/Appellant Jabari Issa
Mandela a/k/a John Wooden (“Appellant”) in Lake County Circuit Court (“the trial court”).
See Mandela v. Tennessee Dep’t of Correction, No. W2019-01171-COA-R3-CV, 2021
WL 144233 (Tenn. Ct. App. Jan. 15, 2021), perm. app. denied (Tenn. July 12, 2021)
(hereinafter, “Mandela I”). In our Opinion, we held that Appellant did not properly address
the question of whether he exhausted his administrative remedies prior to filing his petition,
resulting in waiver of any argument to that effect. Id. at *1, 7–8 (“Because Petitioner has
failed to comply with Tennessee Rule of Appellate Procedure 27 by not presenting an
argument concerning whether he had exhausted his administrative remedies prior to filing
his petition for writ of certiorari, he has waived this issue on appeal.”). As a result, the
dismissal of Appellant’s petition for a writ of certiorari was affirmed. Id.

       In his first appeal, however, Appellant also raised an issue regarding the fees he was
assessed by the Lake County Court Clerk (“the court clerk”) relative to his petition.
Because there was “no breakdown or itemization explaining the costs ordered by the Trial
Court,” we were “unable to discern how the Trial Court determined the filing fees[.]” Id.
at *8. As such, on remand, the trial court was directed to “revisit its order concerning the
filing fees at issue and determine whether the filing fees were in compliance with
Tennessee Code Annotated § 8-21-401.” Id. Further, in making this determination, we
mandated that “the Trial Court shall provide in its order reasoning to demonstrate how the
total amount of filing fees was calculated.” Id.

       Upon remand, on February 8, 2021, the trial court entered an order directing the
court clerk to file an itemization of the costs. The court clerk filed the following itemization
of fees:
                                0 of            Last Paid                 Fee       Total     Total
   Fee                          Fees Due Date   Date                   Amount                 Paid
                                                                                 Assessed             Total Due
   State Litigation Tax           I             01/28/2019              $13.75    $13.75     $13.75      $0.00
   State Civil Indigent Fund      1             01/02/2019              $10.00    $10.00     $10.00      $0.00
   County Litigation Tax          1             01/28/2019              $19.25    $19.25     $19.25      $0.00
   Jail Building Tax              1             03/13/2019              $10.00    510.00     $10.00      $0.00
   Courtroom Security Tax         1             03/27/2019              $25.00    $25.00     $25.00      $0.00
   Law Library Tax                1             03/27/2019               $3.00     $3.00      $3.00      $0.00
   Clerk Fee - CV                 1             02/10/2020             $223.00   $223.00    $223.00      $0.00
   Clerk Data Processing - CV     I             02/10/2020               $4.00     $4.00      $4.00      $0.00
   Service Fee for                1             06/24/2021             $560.00   $560.00    $407.55    $152.45
   Non-Collections
   Service Fee Data               1             04/03/2020              $28.00    $28.00     $28.00      $0.00
   Sheriffs Office Litigation     1                                      $1.50     $1.50     $0.00       $1.50
                                                             Totals:             $897.50    $743.55    $153.95


       On August 19, 2021, the trial court issued its final order. First, the trial court noted
the itemized cost bill filed by the court clerk. Second, the court recognized that the costs in
this case included both filing fees under Tennessee Code Annotated section 8-21-401 and
service of process fees under Tennessee Code Annotated section 8-21-901. Based on the
itemization provided by the court clerk and a document detailing the fourteen individuals
                                              -2-
that Appellant requested be served with the petition, the trial court stated it “believe[d] that
the Cost Bill with a full explanation of the service of process fees complied with the two
sections of the Tennessee Code Annotated referred to above.”

       On August 23, 2021, Appellant filed a motion to alter or amend the trial court’s July
21, 2021 order.2 The trial court denied Appellant’s motion by order of August 30, 2021.
On September 9, 2021, Appellant filed a second motion to alter or amend; this motion
specifically addressed the trial court’s final order.3 In this motion, Appellant raised issues
related to the trial court’s decision to determine the cost issue without the benefit of a
hearing, the lack of proper notice to Appellant of a hearing, and allegations that the trial
court was a witness in the case and should therefore recuse.4 The trial court denied this
second motion to alter or amend by order of September 20, 2021. Appellant filed his notice
of appeal on October 12, 2021.

                                                II. ANALYSIS

       Appellant raises a single issue in this case concerning the trial court’s decision to
assess $897.50 in costs against him.5 As we perceive it, Appellant’s argument is two-fold.

        2
           Although the motion was filed after the final judgment, the certificate of service states that it was
mailed on August 17, 2021, before the trial court issued its final order. Thus, we interpret this motion as a
motion to alter or amend the trial court’s non-final July 21, 2021 order, rather than a motion to alter or
amend a final judgment under rule 59.04 of the Tennessee Rules of Appellate Procedure. See generally
Tenn. R. Civ. P. 5.06 (detailing the prison mailbox rule).
         3
           In general, litigants may not file serialized motions to alter or amend; doing so will not toll the
time for filing a notice of appeal. See Tenn. R. Civ. P. 59.01, advisory comm. comment (“Filing and serving
motions in serial fashion will not extend the time for filing a notice of appeal with the trial court clerk.”).
Because Appellant’s first motion to alter or amend was directed toward the trial court’s July non-final order,
we do not conclude that his second motion to alter or amend runs afoul of this rule. See Hibbens v. Rue,
No. E2014-00829-COA-R3-CV, 2015 WL 3643421, at *6 (Tenn. Ct. App. June 12, 2015) (holding that the
appellant did not violate Rule 59.01 when she filed only a single motion following the entry of the written
final judgment).
         4
           Appellant’s motion did not comply with Rule 10B of the Rules of the Tennessee Supreme Court
related to recusal motions in that it was not accompanied by an affidavit or declaration under penalty of
perjury or an affirmative statement that it was not being presented for improper purposes. See Tenn. R. Sup.
Ct. 10B § 1.01. We have generally held that the lack of affidavit or declaration “provides a basis to deny
the petition without a hearing.” Elseroad v. Cook, 553 S.W.3d 460, 466–67 (Tenn. Ct. App. 2018).
Appellant does not raise the trial court’s denial of his request to recuse as an issue in this appeal.
         5
           Specifically, the issue presented in Appellant’s brief is as follows: “The trial court abused its
discretion by imposing a much higher filing fee than what is permitted by Tennessee Code Annotated § 8-
21-401(b)(1) and in violation of his co[n]stitutional right to equal protection of the law.” Appellant does
not, however, allude to either the U.S. or Tennessee Constitutions, or any equal protection principles, in
any manner in his argument beyond this brief mention. As such, we do not address any constitutional issues
in this appeal. See, e.g., Sneed v. Bd. of Prof’l Responsibility of Supreme Court, 301 S.W.3d 603, 615
(Tenn. 2010) (“It is not the role of the courts, trial or appellate, to research or construct a litigant's case or
arguments for him or her, and where a party fails to develop an argument in support of his or her contention
or merely constructs a skeletal argument, the issue is waived.”).
                                                      -3-
First, he asserts that the trial court erred when it failed to hold a hearing on remand. Second,
Appellant argues that the fees charged by the court clerk exceeded the costs allowed under
Tennessee Code Annotated section 8-21-401.

       As an initial matter, we note that Appellant is proceeding pro se in this appeal, as
he did in the trial court. As this Court has previously explained in Mandela I,

                Pro se litigants should not be permitted to shift the burden of the
        litigation to the courts or to their adversaries. They are, however, entitled to
        at least the same liberality of construction of their pleadings that Tenn. R.
        Civ. P. 7, 8.05, and 8.06 provide to other litigants. Irvin v. City of
        Clarksville, 767 S.W.2d [649,] 652 [ (Tenn. Ct. App. 1988)]. Even though
        the courts cannot create claims or defenses for pro se litigants where none
        exist, Rampy v. ICI Acrylics, Inc., 898 S.W.2d 196, 198 (Tenn. Ct. App.
        1994), they should give effect to the substance, rather than the form or
        terminology, of a pro se litigant's papers. Brown v. City of Manchester, 722
        S.W.2d 394, 397 (Tenn. Ct. App. 1986); Usrey v. Lewis, 553 S.W.2d 612,
        614 (Tenn. Ct. App. 1977).

Mandela I, 2021 WL 144233, at * 5 (quoting Young v. Barrow, 130 S.W.3d 59, 63 (Tenn.
Ct. App. 2003)).

       To the extent that Appellant’s arguments require that we interpret and apply statutes,
our primary purpose is to give effect to the purpose of the legislature. Lipscomb v. Doe, 32
S.W.3d 840, 844 (Tenn. 2000). The interpretation of statutes involves questions of law
which appellate courts review de novo without a presumption of correctness. Lind v.
Beaman Dodge, Inc., 356 S.W.3d 889, 895 (Tenn. 2011). In reaching our interpretation of
a statute, we look first to the plain language of the enactments, giving the words their
ordinary and plain meaning. See generally Mills v. Fulmarque, 360 S.W.3d 362, 368
(Tenn. 2012).

        We begin with Appellant’s argument concerning the trial court’s decision to answer
this Court’s remand without the benefit of hearing.6 In support, Appellant cites Rule 43(c)
of the Tennessee Rules of Appellate Procedure, which provides that “[w]hen the appellate
court remands the case for a new trial or hearing and the mandate is filed in the trial court,
the case shall be reinstated therein and the subsequent proceedings conducted after at least
10 days notice to the parties.” According to Appellant, the trial court failed to comply with
this provision when it directed the court clerk to file an itemized Bill of Costs and failed to
put into place timelines by which Appellant could respond.

        6
            Arguably, this issue was not properly presented to this Court, as the sole issue designated by
Appellant involves the amount of the fees imposed compared to those allowable under section 8-21-401(b).
Still, in an abundance of caution, we will consider this issue.
                                                  -4-
        To the extent that Appellant takes issue with the trial court’s failure to set a hearing,
we discern no error in the trial court’s action. Rule 43(c) sets a timeline for providing notice
of a hearing on remand when the case is remanded “for a new trial or hearing[.]” In this
case, the Mandela I court did not remand for the purposes of a new trial or hearing, but
only for the trial court to “revisit its order concerning the filing fees at issue.” Mandela I,
2021 WL 144233, at *8. As such, nothing in the Mandela I opinion can be interpreted as
a directive to hold a new trial or hearing. Moreover, Appellant was not prevented from
filing written arguments concerning the issue on remand, as he filed two motions with the
trial court raising his legal arguments concerning the assessment of costs and fees. As such,
in the absence of any authority to suggest that a hearing was nevertheless required in this
particular situation, we cannot assign error to the trial court’s decision to determine the
issue on remand without the benefit of a hearing.

       Appellant next complains that the costs and fees assessed against him in this case
well exceed the amount allowed under Tennessee Code Annotated section 8-21-401. The
State contends that other statutes authorize the assessment of fees and costs applicable to
Appellant’s case and that the total fees assessed do not exceed the statutory maximum. We
agree.

        To begin, Tennessee Code Annotated section 8-21-401(b)(1)(A) authorizes a
standard court cost of $225.00. Section 8-21-401(j)(1) provides that $2.00 of this amount
will be “earmarked for computer hardware purchases or replacement, but may be used for
other usual and necessary computer related expenses at the discretion of the clerk.” Section
8-21-401(j)(2) further provides the filing fees will be increased by $2.00 effective July 1,
2012 and that this $2.00 would be earmarked in the same manner as the previously
discussed $2.00. So in this case filed well after 2012, section 8-21-401 authorizes $223.00
as a filing fee and $4.00 toward computer related expenses. The bill of costs includes a
$223.00 charge labeled “Clerk Fee – CV” and a $4.00 charge labeled “Clerk Data
Processing – CV” that appear to coincide with the fees allowed by section 8-21-401.

      Appellant appears to contend that this ends our inquiry and that the remaining
$670.50 in fees and costs assessed against him are unauthorized. As the State points out,
however, we must look to other statutes in order to determine whether the costs assessed
to Appellant were authorized.7 For example, Tennessee Code Annotated section 67-4-
602(b) authorizes a $23.75 state litigation tax. According to a Report of the Tennessee
Advisory Commission on Intergovernmental Relations, the state litigation tax may be
earmarked for, among other things, the civil legal representation of indigents fund. See
Tenn. Advisory Comm’n on Intergovernmental Rels., Tennessee’s Court Fees and Taxes:
        7
         The trial court cited only two statutes—Tennessee Code Annotated sections 8-21-401 and 8-21-
901. However, we are permitted the affirm the trial court’s decision on different grounds than that relied
upon by the trial court. See McEwen v. Tennessee Dep’t of Safety, 173 S.W.3d 815, 818 (Tenn. Ct. App.
2005) (“The Court of Appeals may affirm a judgment on different grounds than those relied on by the trial
court when the trial court reached the correct result.”).
                                                  -5-
Funding            the        Courts          Fairly         at        17         (2017),
https://www.tn.gov/assets/entities/tacir/auachments/2017_CourtFees.pdf. Appellant does
not specifically raise any argument or submit legal authority concerning the court clerk’s
ability to divide the maximum amount of fees into separate line items or the way the fees
are earmarked. So the $13.75 “State Litigation Tax,” coupled with the $10.00 “State Civil
Indigent Fund” fee, appears to coincide with the full amount of state litigation tax
authorized by section 67-4-602(b).

       Tennessee Code Annotated section 67-4-601 also contains a variety of
authorizations for other costs that may be assessed in civil cases. First, section 67-4-
601(b)(5) provides that the county may level “a privilege tax on litigation in all civil and
criminal cases . . . in an amount not to exceed twenty-five dollars ($25.00) per case.” The
State concedes, however, that this authorization is tempered by Tennessee Code Annotated
section 67-1-602, which provides that “[a] county legislative body shall not levy any higher
pro rata of taxes on any species of property or privilege than that fixed for the state, but the
percentage of such levy, as compared with the state tax, shall be equal and uniform.” So
the county litigation tax is equal to the state litigation tax: $23.75. See Tenn. Code Ann. §
67-4-602(b). Here, the court clerk appears to have divided this fee into three separate costs:
(1) a $19.25 “County Litigation Tax”; (2) a $3 “Law Library Tax”; and (3) a $1.50
“Sheriff’s Office Litigation” fee. Cf. Private Act of 1970, ch. 224 (allowing Lake County
to levy a special privilege tax of $1.50 in civil and criminal cases, which tax is earmarked
for the exclusive use of the office of sheriff). Thus, these fees appear to total the $23.75
county litigation tax allowed by section 67-4-601(b)(5).

        Second, section 67-4-601(b)(1) authorizes a tax of no more than $10.00 “for the
purposes of jail or workhouse construction, reconstruction or upgrading, or to retire debt,
including principal and interest and related expenses, on such construction, reconstruction
or upgrading or for courthouse renovation.” The $10.00 fee entitled “Jail Building Tax” is
therefore authorized under this subsection. And section 67-4-601(b)(6) authorizes an
additional $25.00 “to be used exclusively for court house security[.]” The $25.00 fee
entitled “Courtroom Security Tax” is therefore authorized by this subsection.

       Finally, Tennessee Code Annotated section 8-21-901 provides that the sheriff or
constable is entitled to demand certain fees associated with service of process. Among
these fees is $40.00 per person personally served in a non-collection case, Tenn. Code Ann.
§ 8-21-901(a)(1), and $2.00 for data processing services. Tenn. Code Ann. § 8-21-
901(a)(5)(A). Here, the trial court attached a document to its order noting that Appellant
asked to have fourteen individuals served with process in this case. Appellant has not raised
any argument that the trial court erred in its determination of the number of people required
to be served in this case. Thus, the “Service Fee for Non-Collections” of $560.00 (i.e.,
$40.00 x 14 individuals), along with the $28.00 “Service Fee Data” ($2.00 x 14 individuals)
appears to be authorized by section 8-21-901(a).

                                             -6-
        In sum, each of the fees charged by the court clerk in this case has a corresponding
statutory authorization, and Appellant was not assessed any amount exceeding the statutory
limits. Appellant appears to assert, however, that the above fees should not have been
“merged” with the court costs authorized by section 8-21-401. The only support for this
proposition, however, is section 8-21-401. Yet nothing in section 8-21-401 prevents the
court clerk from including both costs and fees in the Bill of Costs prepared at the conclusion
of the case. Indeed, Appellant concedes that “the statutory provisions list the allowable
items for taxation of costs after the conclusion of the suit when judgment is rendered for
costs.” In support, Appellant cites Tennessee Code Annotated section 41-21-808(a), which
provides that “[j]udgment may be rendered for costs at the conclusion of the suit, action,
claim or appeal as in other proceedings. If the judgment against the inmate includes the
payment of costs, the inmate shall be required to pay the full amount of costs ordered.”
Appellant contends, however, that the bill of costs was “prematurely prepared and charged
to [Appellant] before the conclusion of the case and prior to final judgment being entered.”

        Respectfully, we disagree. Appellant’s action concluded in the trial court in May
2019, when the trial court dismissed his petition for a writ of certiorari. At that time, there
was nothing left for the trial court to rule on. The judgment was therefore final and
appealable at that time. See generally Tenn. R. App. P. 3(a). And Appellant did take
advantage of that finality by filing an appeal as of right against the trial court’s ruling.
Moreover, the only issue remanded to the trial court was to reconsider the statutory
authorization of the costs; the finality of the underlying judgment for purposes of the
assessment of costs was therefore not altered in any respect by the appeal or the remand.
In the absence of any authority to the contrary, we cannot conclude that the bill of costs
was prematurely prepared in this case. Thus, having determined that the fees and costs
assessed against Appellant do not exceed the statutory maximums, we affirm the decision
of the trial court.

                                     III. CONCLUSION

       Based on the foregoing, the judgment of the Lake County Circuit Court is affirmed,
and this cause is remanded for all further proceedings as may be necessary and consistent
with this Opinion. The costs of this appeal are taxed to Appellant Jabari Issa Mandela a/k/a
John Wooden, for which execution may issue if necessary.



                                           S/ J. Steven Stafford
                                           J. STEVEN STAFFORD, JUDGE




                                             -7-